Judgment reversed upon the law and the facts and a new trial granted, costs to appellant to abide the event. We are of opinion that in the light of the testimony of the witness Robert M. Withers, Sr., an expert called by the defendant, that in his opinion twelve to fifteen sticks of dynamite were required to cause the damage which was created by the blast and that the use of from nine to eleven sticks would have been hazardous, the verdict is against the weight of the evidence. Lazansky, P. J., Young, Hagarty and Seudder, JJ., concur; Tompkins, J., not voting.